Citation Nr: 1243098	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO. 08-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer.

2. Entitlement to service connection for postoperative testicular carcinoma, to include as due to exposure to herbicides. 

3. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides. 

4. Entitlement to service connection for abdominal cancer, to include as due to exposure to herbicides.

5. Entitlement to service connection for soft tissue cancer on the left side of the neck, to include as due to exposure to herbicides. 

6. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from scars as a result of surgery performed at a VA Medical Center (VAMC) in October 1984. 

7. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of a collapsed lung and pneumonia as a result of surgery performed at a VAMC in October 1984. 

8. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from nerve damage to the left leg and foot as a result of surgery performed at a VAMC in October 1984. 

9. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from tooth loss and receding gums as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984. 

10. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from arthritis of the right hand including the middle, third, and index fingers, arthritis of the left thumb, and poor circulation in the hands and arms as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984. 

11. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from hearing loss as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J. A., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in April 2012 before the undersigned. A copy of the transcript has been associated with the claims file. The record was held open for an additional 60 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Veteran's claims for entitlement to service connection for testicular cancer, lung cancer, abdominal cancer, soft tissue cancer of the left side of the neck, arthritis and poor circulation in the hands and fingers, and pneumonia and a collapsed lung were initially denied in a June 2007 rating decision. In the March 2008 rating decision, the RO "reopened" the Veteran's claim because the Veteran submitted additional pertinent evidence. 38 C.F.R. § 3.156 (2012). At the time the Veteran submitted his evidence, the June 2007 rating decision was not final because one year had not expired since the date he was notified of the denial. 38 C.F.R. § 3.160(d) (2012). As a result, the Board will categorize issue as whether service connection is warranted, because this is more favorable to the Veteran. 

The RO also "reopened" the Veteran's claims for scars, tooth loss and receding gums, hearing loss, and nerve damage to the left leg. However, there is no previous denial of record regarding these disabilities. Therefore, the proper categorization of these issues is whether service connection is warranted. 

In August 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

In October 2012, the Veteran's attorney requested a copy of the Veteran's claims file and a copy of the April 2012 hearing transcript. In November 2012, the Board provided the attorney with the requested documents. 

The issues of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from erectile dysfunction as a result of surgery performed at a VAMC in October 1984 and entitlement to non-service-connected pension were raised at the Veteran's April 2012 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for postoperative testicular carcinoma, lung cancer, abdominal cancer, and soft tissue cancer of the left side of the neck, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for scars, a collapsed lung, pneumonia, nerve damage to the left leg, tooth loss and receding gums, arthritis and poor circulation of the hands, and hearing loss due to treatment received at a VAMC are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision on the issue of entitlement to service connection for prostate cancer, the Veteran withdrew his appeal at his hearing. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection for Prostate Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran. 38 C.F.R. § 20.204 (2012). 

At his April 2012 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for prostate cancer. He and his attorney both testified that the Veteran had never been diagnosed with prostate cancer. The Veteran's attorney stated that this issue was "never claimed," and "[n]or is it an issue...for this particular case."  While the record clearly shows that a claim of service connection for prostate cancer was filed in a March 2005 Statement in Support of Claim, the Veteran testified that he had not been diagnosed with prostate cancer and did not service connection for the disorder. These statements constitute intention to withdraw his appeal as to the issue of service connection for prostate cancer. Once transcribed as a part of the record of his hearing, they satisfy the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the claim for service connection for prostate cancer is dismissed. 


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required. 

At his April 2012 hearing, the Veteran stated that his VA treatment records are incomplete and that missing records document part of his treatment for lung, abdominal, and soft tissue cancers. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran served in the Republic of Vietnam during the Vietnam Era. Therefore, he is presumed to have been exposed to herbicides. The Veteran asserts that his cancers were caused by exposure to Agent Orange. Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

The RO has not properly adjudicated the Veteran's claims for compensation pursuant to 38 U.S.C.A. § 1151. In October 2007, the RO provided the Veteran with proper notice about how to substantiate a claim pursuant to 38 U.S.C.A. § 1151. However, the RO failed to discuss his § 1151 claims in its March 2008 rating decision. Instead, the RO adjudicated these issues as if the Veteran had claimed they were secondary to testicular cancer under 38 C.F.R. § 3.310. The RO denied his claims by stating that they were "... not related to the already service connected condition of postoperative testicular carcinoma."  However, the Veteran's testicular cancer is not service connected. In fact, the RO denied service connection for testicular cancer in the same rating decision. 

In the October 2008 Statement of the Case (SOC), the RO again failed to address the Veteran's § 1151 claims and instead adjudicated them as if he had claimed they were caused by his testicular cancer. In the SOC, the RO stated that secondary service connection could not be granted for these conditions because testicular cancer was not service connected. 38 C.F.R. § 3.310. The only time the Veteran's assertions regarding § 1151 were addressed was in the discussion of his nerve damage to the left leg and foot. On remand, the RO must properly adjudicate the Veteran's claims for compensation pursuant to 38 U.S.C.A. § 1151. 

Accordingly, the case is REMANDED to the RO for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, any additional treatment records from the VAMC in Allen Park. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012). If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

Contemporaneously with this effort, ask the Veteran to provide any further treatment records authored by Luanne Paolini, R.N., B.S.N., and a list of qualifications, including her professional education, specialized training, or other qualifications she may have in the diagnosis of cancers, medical malpractice or herbicide-related disorders. CONDUCT ANY APPROPRIATE ASSISTANCE TO THE VETERAN AND/OR HIS ATTORNEY IN OBTAINING THESE MATERIALS, AS WELL AS ANY OTHER EVIDENCE SUPPORTING THE VETERAN'S ASSERTION OF DIRECT, PRESUMPTIVE (HERBICIDE-RELATED), AND SECONDARY SERVICE CONNECTION, AND THE SEPARATE THEORY OF ENTITLEMENT AS TO 38 U.S.C.A. § 1151. 

2. Review the claims file and ensure the development action has been conducted and completed. If appropriate, schedule the Veteran for any medical  examinations with an appropriate clinician. If any development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. With regard to the Veteran's claims pursuant to 38 U.S.C.A. § 1151, the RO MUST adjudicate them under the specific theory of entitlement (i.e., separately from the claim pertaining to direct, presumptive and secondary service connection). 

4. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


